Citation Nr: 1105462	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for 
service-connected major depressive disorder for the portion of 
the appeal period prior to April 24, 2009.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his caregiver


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1970 to November 1971.

This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Denver, Colorado.

In April 2009, the Veteran and his caregiver testified at a 
Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing has been reviewed and is 
associated with the claims file.

The Veteran had previously appealed his disability rating for the 
entire appeal period.  However, since the Board's remand, the RO 
granted the Veteran a 100 percent disability rating effective 
April 24, 2009, which represents a full grant of benefits for 
that portion of the appeal period.  Therefore, the issue on 
appeal relates to the Veteran's disability rating prior to April 
24, 2009, as listed on the title page of this decision.


FINDING OF FACT

The competent evidence of record shows that the symptomatology 
associated with the Veteran's service-connected major depressive 
disorder most closely approximated total occupational and social 
impairment due to his inability to work, suicidal ideations, 
nightmares, social isolation, memory problems, difficulty 
sleeping, and depressed mood.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for the 
Veteran's service-connected major depressive disorder have been 
approximated for the portion of the appeal period prior to April 
24, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2010).      


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In July 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to obtain the Veteran's current VA treatment 
records and Social Security Administration (SSA) records, as well 
as to schedule the Veteran for a compensation and pension 
examination in order to determine the current severity of the 
Veteran's psychiatric disorder.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board must 
ensure compliance.  However, only substantial compliance, not 
strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  The AMC obtained the Veteran's current VA treatment 
records, attempted to obtain the Veteran's SSA records, and 
afforded him with an adequate compensation and pension 
examination in April 2010.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the July 2009 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In December 2004, April 2006, and June 2008 correspondence, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorder and described the types of evidence that the Veteran 
should submit in support of his claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
April 2006 VCAA notice letter also addressed the elements of 
degree of disability and effective date.    

Service connection was established for the Veteran's psychiatric 
disorder in the April 2005 rating decision.  The Board notes that 
the Veteran is challenging an initial evaluation assigned 
following the grant of service connection.  The United States 
Court of Appeals for the Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

The Board further notes that the Veteran was provided with a copy 
of the April 2005 rating decision, the February 2007 statement of 
the case (SOC), the Board's July 2009 remand, and the September 
2008 and September 2010 supplement statements of the case (SSOC), 
which cumulatively included a discussion of the facts of the 
claim, notification of the basis of the decision, and a summary 
of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's post-service treatment records to the extent possible, 
associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file, attempted to obtain the 
Veteran's SSA records, and afforded the Veteran with compensation 
and pension examinations in January 2005, April 2006, and April 
2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the aforementioned 
examinations were adequate, as they were predicated on a full 
reading of the Veteran's claims file and included the Veteran's 
subjective complaints about his disability and the objective 
findings needed to rate the disability. 
  
The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim. Accordingly, the Board will proceed with 
appellate review.  


Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2010). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran filed a claim for service connection for a 
psychiatric disorder in February 2004 and was granted service 
connection for major depression claimed as posttraumatic stress 
disorder (PTSD) in an April 2005 rating decision.  The RO 
assigned him a 50 percent disability rating effective February 
27, 2004, the date that the RO received the Veteran's claim.  
Then, in September 2010, the remand and rating development team 
increased the Veteran's disability rating to 100 percent 
effective April 24, 2009, the date of the Veteran's Travel Board 
hearing.  Since this represents a total grant of benefits sought 
on appeal for that portion of the appeal period, the Board 
retains jurisdiction only over the appeal as it pertains to the 
period from February 27, 2004, to April 23, 2009.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

A 50 percent disability rating is appropriate when a veteran's 
psychiatric disorder approximates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The next higher 70 percent disability rating reflects evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsession rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

Finally, a 100 percent disability rating reflects evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.   

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign ratings 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology most 
closely approximated the criteria for a 100 percent disability 
rating for the entire appeal period.  To be sure, the pertinent 
treatment records begin in April 2004.  At his first assessment 
for the need for continued psychiatric care, the Veteran 
complained of flashbacks, suicidal ideation, memory problems, and 
depression.  The examining psychologist was concerned that the 
Veteran was quite depressed at the time and stated that with a 
combination of his head injury, PTSD, and depression, it was 
possible that the Veteran could act on his suicidal ideation.  
The psychologist referred the Veteran to a psychiatrist, who 
evaluated him a week later.  The Veteran's chief complaint was 
"nightmares of things that occurred in the service."  He also 
complained of difficulty sleeping, increased irritability, 
decreased concentration, and decreased pleasure.  The examiner 
noted that the Veteran was afraid of people and admitted to 
suicidal ideations but denied auditory or visual hallucinations.  
In May 2004, the Veteran still reported nightmares and that he 
slept "very little."  He was assigned a Global Assessment of 
Functioning (GAF) score of 40.

Towards the end of the month, the Veteran was hospitalized for 
four days due to his depression.  Initially, he was quite 
isolative, quiet, withdrawn, and difficult to evaluate.  
Gradually, with starting medication and further intervention, the 
Veteran became more appropriate and eventually requested 
discharge so he could be with his family and pet.  The Veteran 
was admitted because he told a VA doctor that he was thinking of 
walking in front of a car and killing himself.  He also reported 
that he had been feeling like he could overdose and stated that 
he was feeling "real[ly] depressed."  A mental status 
examination during his hospitalization revealed that the Veteran 
walked with very short steps, had a flat affect and depressed 
mood, and had impaired short term memory.  However, there was no 
evidence of auditory hallucinations, the Veteran was oriented, 
long term memory was intact, and his abstraction was very 
concrete.  He was admitted with a GAF score of 35 and discharged 
with a GAF score of 50.  

In June 2004, the Veteran continued to complain about nightmares 
interrupting his sleep, remained moderately depressed, and 
reported suicidal ideation without intent.  On examination, he 
was alert and attentive, oriented times three, and cooperative 
and reasonable with slow speech and intact language.  The 
Veteran's affect was congruent with his dysphoric mood, and he 
denied hallucinations, illusions, or other perceptual 
disturbances.  The Veteran's thought process included the 
loosening of associations and he exhibited limited insight, 
impaired judgment, and impaired recent and remote memory.  
However, he also had no unusual thought content, such as 
delusions or obsessions.  During June 2004, the Veteran's GAF 
score ranged from 35 to 40.  

July 2004 treatment records indicate that the Veteran was alert 
and oriented to person, place, and time, while displaying thought 
content that was relevant to conversation.  One case manager even 
described him as "pleasant."  The Veteran also complained of 
continued sleeping difficulties and nightmares and asked if there 
was "an easy way to get rid of myself."  A mental status 
examination on July 13, 2004, revealed that the Veteran was alert 
and cooperative, dressed appropriately, and exhibited no bizarre 
behavior.  His speech was of normal rate tone with normal verbal 
production, he had no delusions or hallucinations, denied 
suicidal or homicidal ideations, and had only moderate 
depression/anxiety.  The Veteran's sensorium was clear and 
oriented to time, place, and person, and his insight and judgment 
were both average.  The psychiatrist stated that he continued to 
appear mild/moderately depressed with some degree of memory 
problems.  
There was not much change in the Veteran's condition in August 
2004.  He was still alert and oriented to person and place with 
thought content relevant to conversation.  His case manager again 
described him as pleasant, and the Veteran's short and long term 
memory recall were poor.  He continued to have serious sleep 
disturbances and nightmares.  At one examination, the Veteran 
verbalized depression, nightmares, and "thoughts of just ending 
it."  The Veteran's symptoms remained the same from September 
2004 through November 2004, and his GAF score remained at 40 in 
November 2004 and December 2004.   

The Veteran then presented for a compensation and pension 
examination in January 2005.  The Veteran told the examiner he 
usually awoke between 1 p.m. and 3 p.m. and ate once a day.  He 
would shower after waking up and watched television throughout 
the day and night.  His daughter, son, and granddaughter would 
visit a few times a month, and the Veteran bought his own 
groceries.  Otherwise, the Veteran rarely socialized.  He 
appeared disheveled at the compensation and pension examination 
and his affect ranged from euthymic to a little sad with some 
stuttering.  His thought process was linear and goal directed; 
his speech was non-pressured, and the Veteran also had problems 
with his memory.  The examiner noted that the Veteran's 
concentration was fair, his mood was "okay," and that his 
depression "comes and goes" over the years.  The Veteran was 
not "currently depressed" at the examination, but he had low 
energy, fair concentration and appetite, poor short-term memory, 
anhedonia, and passive thoughts of death.  The Veteran denied any 
suicidal, homicidal, or paranoid ideations.

In terms of PTSD symptoms, the Veteran reported nightmares two to 
three times per week about his stressor with infrequent memories 
of the trauma.  He avoided bringing up the subject with others, 
but the examiner was unclear whether he avoided people, places, 
feelings, or conversations associated with his military 
experience.  The Veteran also had a sense of a foreshortened 
future.  In terms of arousal symptoms, he had sleeping 
difficulties and reported an increased startle reflex and 
hypervigilance.  Given his cognitive problems, the examiner found 
that the Veteran was not capable of working even at a sedentary 
job with minimal supervision.  The examiner diagnosed the Veteran 
with major depressive disorder and assigned a GAF score of 53.  
The Veteran continued to receive treatment for his depression at 
VA facilities.  In June 2005, he presented to his case manager in 
a manner that was very quiet with little eye contact and he spoke 
only when spoken to.  A week later, however, he was alert, 
pleasant, talkative, cooperative, and oriented.  His case manager 
assigned him a GAF score of 40.  When his case manager visited 
him again in June 2005, he was alert with good eye contact during 
conversation, talkative, cooperative and oriented.  The Veteran's 
symptomatology remained relatively unchanged through September 
2005.  Then, in October 2005, the Veteran reported that his son 
was sentenced and was probably going to jail.  He then stated 
that with his son gone, "I can kill myself."  Three days later, 
he was alert, talkative, cooperative, and oriented again.  

The Veteran's mental health treatment plan was updated in 
December 2005.  His son's incarceration had caused increased 
anxiety and depression, and his mood remained depressed.  At 
times, the Veteran vented suicidal ideations but never had an 
active plan.  Two days later, the Veteran's cousin brought him 
back for individual counseling.  The Veteran complained of 
nightmares and stated that he did very little except sitting and 
watching television.  The social worker commented that it was 
unclear if the Veteran had the cognitive and physical ability to 
participate in certain programs due to his need for intensive 
care management.  She then stated that the Veteran reported 
severe depression with suicidal ideation and planning even though 
he denied intent.  Later in the month, the Veteran reported 
nightmares off and on and intrusive thoughts about his stressor, 
although these symptoms did not meet the criteria for PTSD.  The 
Veteran stated that he often watched television for most of the 
night and slept all day.  He again reported episodic suicidal 
ideation but denied a plan or intent at that time.  However, in 
January 2006, the Veteran was again alert, cooperative, pleasant, 
and oriented with a thought content relevant to conversation.  
Towards the end of January 2006, the Veteran reported more 
suicidal ideations.  

In a February 2006 individual counseling session, the Veteran was 
not very talkative and had to be coaxed into discussions.  He 
stated that he occasionally had suicidal thoughts but no plan or 
intent at the time.  The next week, he told his social worker 
that he liked staying in bed all day and saw "no purpose of 
doing anything else."  Nevertheless, he was alert, oriented, 
pleasant, and cooperative.  The social worker noted no thought 
disorder and found his behaviors congruent with his mood.  In 
March 2006, the Veteran's GAF score was 45.  

The Veteran then underwent his second compensation and pension 
examination in April 2006.  The Veteran expressed that he had 
difficulty sleeping.  He reported that a woman friend talked to 
him and took him to dinner about twice a month.  The Veteran did 
his own shopping and cooking.  The Veteran had socialization 
opportunities available to him through the VA clinic but did not 
make use of them.  He also required a case manager to help him 
correctly take his medication.   Besides his dreams, the Veteran 
had no other intrusive thoughts about his army experience.  The 
Veteran presented to the examination with a neat and clean 
appearance, but the examiner had difficulties following the 
Veteran's history.  He had no looseness of thought associations, 
did not speed talk, and commented that he was sad frequently.  
The examiner did not find anything psychotic about the way of the 
Veteran's presentation but thought there was certainly 
significant brain organicity.  

In summary, the examiner stated that the Veteran managed his 
daily functioning reasonably well.  The examiner assumed that, 
because treatment notes indicated that the case management focus 
was going to be discontinued, the Veteran was gaining the ability 
to manage his medications.  As for the Veteran's inability to 
function at work and his preference to not socialize with people, 
the examiner believed that these were related to the Veteran's 
difficulty making sense of life around him, which he simplified 
by staying to himself.  The Veteran's major problem was brain 
organicity, including his difficulties with sleep and 
understanding life around him.  The examiner opined that the 
Veteran was "certainly" unable to work chiefly because of his 
cognitive disorder.  Finally, he assigned the Veteran GAF scores 
of 54 based on his depression and nightmare disorder and 42 based 
on his cognitive disorder.

The Veteran resumed treatment a week later.  At his first home 
visit, he was alert, cheerful, pleasant, talkative, cooperative 
and oriented.  His appearance was neat, clean, and appropriately 
dressed.  In a May 2006 treatment report, he was alert, more 
talkative, and oriented.  The case manager noted that he even 
smiled several times and did not verbalize depression or suicidal 
ideations.  Nevertheless, he still had an obvious short term 
memory deficit as he was unable to recall what the case manager 
discussed five minutes after a conversation.  The Veteran's 
symptomatology remained relatively stable except for episodic 
suicidal ideations in June 2006 and suicidal ideations and 
homicidal ideations in September 2006.  The Veteran's 
psychiatrist described the Veteran as continuing to be mild to 
moderately depressed as his baseline in October 2006 without any 
problems with suicidal ideations.  At that time, he was alert and 
cooperative, dressed appropriately, and exhibited no bizarre 
behavior.  In fact, the psychiatrist only noted mild depression, 
anxiety, and irritability as negative symptoms.  

In March 2007, the Veteran underwent another updated mental 
health treatment plan examination.  The Veteran admitted to 
frequent suicidal ideation but said that he did not tell his 
mental health providers about his thoughts for fear of being 
hospitalized.  The social worker described his symptoms as 
depressed mood, vegetative symptoms, and suicidal ideation and 
assigned a GAF score of 45.  The Veteran returned to his 
psychiatrist in October 2007, when his psychiatrist commented 
that he led a very isolated life with chronic depression.  His 
psychiatrist "strongly" recommended that the Veteran get into 
an assisted living situation to improve his mental status and 
decrease his suicide risk.  In September 2007, the Veteran 
returned to a mild-moderate depression, anxiety, and 
irritability.  The Veteran's psychiatrist again stressed that he 
should look into assisted living in December 2007.  

The Veteran only returned for group treatment until May 2008.  At 
this time, his psychiatrist said that he will probably require 
assisted living or nursing home care.  Otherwise, he had mild to 
moderate depression, anxiety, and irritability.  By April 21, 
2009, the last relevant treatment record of the appeal period, 
the Veteran's memory was worsening, he had difficulty remembering 
from day to day, and was depressed with difficulty getting 
motivated to do things.  His GAF score was still 45.  

As noted throughout this decision, the Veteran's treating mental 
health professionals assigned him GAF scores ranging from 35 to 
54.  For the most part, however, the Veteran's GAF score remained 
at or around 45.  The Veteran's lowest GAF score, 35, represents 
a person who demonstrates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work); a GAF score ranging from 41-50 is assigned where there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job); a GAF score of 51-60 is appropriate where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).

Considering the above-referenced evidence, the Board finds that 
the overall disability picture associated with the Veteran's 
psychiatric disability as shown by the probative evidence of 
record approximated the criteria associated with a 100 percent 
disability rating, which represents total occupational and social 
impairment.  The Board notes that the Veteran suffered a 
depressed mood, suicidal ideation that represented a persistent 
danger to himself, memory problems, social isolation, sleeping 
difficulties, and nightmares.  He was hospitalized in April 2004 
due to his depression and suicidal ideations.  Additionally, 
compensation and pension examiners in January 2005 and April 2006 
found that the Veteran was unable to work.  The January 2005 
examiner even stated that he was unable to work even in sedentary 
positions.  Moreover, a social worker commented on the Veteran's 
need for intensive care management in December 2005.  Finally, 
the Veteran's treating psychiatrist had been recommending that 
the Veteran move to assisted living or a nursing home for almost 
the entire appeal period.  Therefore, the Board finds that the 
competent evidence of record demonstrates that the Veteran is 
entitled to a 100 percent disability rating for the entire appeal 
period. 

Since the application of the regular schedular standards has 
resulted in a total rating, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
need not be considered.

ORDER

Entitlement to an initial evaluation of 100 percent for service-
connected major depressive disorder for the portion of the appeal 
period prior to April 24, 2009, is granted subject to the laws 
and regulations governing monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


